838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. HAYES, Plaintiff-Appellant,v.James MARTIN, Governor, Arron Johnson, Secretary ofDepartment of Corrections, John Patsevourous, Director ofPrisons, Stefan W. Plumacher, Western Area Administrator,Sherrill Allen, Supt. Craggy Prison Unit, Officer Wallins,Officer Collins, Defendants-Appellees.
No. 87-7369.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1987.Decided:  Feb. 1, 1988.

James H. Hayes, appellant pro se.
LaVee Hamer Jackson, Office of Attorney General of North Carolina, for appellees.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hayes v. Martin, C/A No. 87-75-A-C (W.D.N.C. Oct. 5, 1987).


2
AFFIRMED.